Dear Mr. Butler:
This office is in receipt of your opinion request concerning the legality of your holding the elected position of councilman with the Iberville Parish Council and employment with the Iberville Parish School Board Maintenance Department.  We refer you to the provisions of R.S.42:63(D) of the Louisiana Dual Officeholding and Dual Employment Law which provide as follows:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.
You contemplate holding elective office with the parish and employment with the school board.  This arrangement is not prohibited by law as you may hold employment in a political subdivision which is separate from the political subdivision in which you hold elected office1.
Should you have further questions in which this office may provide assistance, please contact us.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: October 31, 2002
1 R.S. 42:62(9) defines political subdivision as:
(9)  "Political subdivision" means a parish, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part., mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.